El Juez Presidente Sr.
Hernández, emitió la opinión del tribunal.
Rafael Martorell presentó en ocho de agosto de 1919 nna solicitud a la Corte de Distrito de San Juan, Sección Se-gunda, para que se librara un auto de mandamus contra Ra-món Siaca, Jr., ordenándole la expedición de copias de los siguientes documentos: (a) Testamento otorgado por Manuel Fernández Alonso el 25 de junio de 1897; (b) Escri-tura otorgada el 27 de julio de 1900, ante el notario Alvarez Nava, sobre liquidación, división y adjudicación de los bie-nes del finado Fernández Alonso; j'(c), escritura otorgada el 22 de noviembre de 1916 ante el notario Francisco Soto G-ras, sobre rectificación de dichas operaciones divisorias.
El peticionario alega que el demandado, notario público, tiene bajo su custodia los documentos de que se deja hecho mérito; que ante la Corte de Distrito de Arecibo ha radi-cado pleito sobre nulidad de los mismos y necesita copia de *274ellos para comprobar las alegaciones de la demanda; que con fecha del día anterior había solicitado y obtenido de la corte una orden dirigida al demandado para que le expidiera las copias que con anterioridad había pedido Arerbalmente al de-mandado, habiéndose negado éste no solo al requerimiento yerbal sino también a la orden de la corte autorizándolo para que librara las copias-, y que la negativa del demandado le causaba perjuicios por la necesidad imperiosa en que estaba de producirlos como evidencia en la vista del pleito.
La Corte de' San Juan, por orden de la misma fecha, 8 de agosto, accedió a la súplica del peticionario, fijando al demandado un término para que compareciera ante ella a exponer los motivos que tuviera para no obedecer la orden de la corte; y el demandado compareció y archivó una larga contestación haciendo entre otras alegaciones, la de que el demandante no había justificado su carácter ele parte inte-resada en los documentos y la de que la corte en su primera orden se limitó a autorizarlo para expedir las copias, pero sin ordenarle que las expidiera.
No aparece que se produjeran pruebas y la corte de dis-trito finalmente dictó sentencia en 11 de agosto de 1919, de-clarando con lugar la solicitud de mandamus únicamente con relación a la escritura de 22 de noviembre de 1916 sobre rec-tificación de las operaciones divisorias de los bienes relic-tos por Manuel Fernández Alonso, sin especial condenación de costas, contra cuya sentencia interpuso el demandado el presente recurso de apelación.
En la opinión que sirve de fundamento a la sentencia, afirma el juez que el peticionario, en el acto de la vista, ha-bía limitado su solicitud a la expresada escritura (c), re-nunciando a las copias de los otros dos documentos (a) y (b), y se-expresa en los siguientes términos:
“La copia del documento debe expedirse en favor de quien tenga derecho a solicitarla. Si el peticionario en este caso no está den-tro de las personas señaladas en la primera parte del artículo 25 de la Ley Notarial, (año 1914, página 152), lo está en la segunda *275parte y no puede dudarse que cumplió con el requisito que se ex-presa en dicbo artículo compareciendo ante la corte y justificando la necesidad de Ja expedición de esa copia mediante una petición que juró y en la que hizo constar que era parte de un pleito seguido ante la Corte de Distrito de Arecibo en el que él era parte interesada.: ’
No estamos conformes con el anterior razonamiento. El artículo 25 invocado por el juez, dice así:
“Sección 25. — Las partes, sus causantes y eausababientes en la materia del contrato y cualquier persona que aparezca interesada en el mismo, podrá solicitar y obtener del notario las oportunas copias de las escrituras matrices. Cualquiera otra persona podrá también obtener copia de un documento notarial, mediante petición justifi-cada ante una corte de distrito, que a su razonable discreción podrá librar una orden a ese efecto.”
El primer inciso de la sección transcrita autoriza a los otorgantes de un documento 3?- a cualquier persona intere-sada en el mismo para solicitar y obtener del notario las oportunas copias de las escrituras matrices. T el segundo inciso autoriza a cualquiera otra persona que no sea otor-gante o parte interesada en un documento a solicitar y ob-tener copia de éste mediante petición justificada ante una corte de distrito, la que, discrecionalmente podrá librar una orden a ese efecto.
Ignoramos bajo qué teoría actuó el peticionario al soli-citar el auto de mandamus, si bajo el inciso primero o al amparo del segundo, y él estaba en el deber de adoptar una posición franca y bien definida como lo exige todo debate judicial. Si actuó bajo el primer inciso, debió acudir direc-tamente al notario en solicitud de la copia que necesitaba, 3r negada la copia, le quedaba expedita la vía legal de recu-rrir a la corte de distrito por medio de mandamus para que el notario fuera competido a expedir la copia al amparo de la sección primera de la Ley de Mandamus aprobada en 12 de marzo de 1903. Con arreglo a dicha ley, debe haberse suplicado al demandado que ejecute el acto, a cuya ejecución se le trata de obligar, y él debe haberse negado a verificarlo, *276antes de que pueda considerarse solicitud alguna para -un auto de mandamus, pues de otro modo no asiste derecho para pedir al tribunal que dicte el expresado auto. Zavala et al. v. El Consejo Ejecutivo de Puerto Rico, 9 D. P. R. 211. Si el peticionario actuó bajo el segundo inciso de la sección 25, esa misma sección le fijaba lo que debía hacer, esto es, acu-dir a la corte de distrito por medio de petición justificada y no por medio de mandamus para obtener la copia. La au-torización dada por la corte de distrito al notario para ex-pedir la copia no envuelve una orden o mandato para la ex-pedición de la misma.
El peticionario se ha apartado del procedimiento que para uno u otro caso establece la ley y el recurso de mandamus no es el apropiado para conseguir los fines que persigue. Las partes no son árbitras de alterar las regias del proce-dimiento.
Es de revocarse la sentencia apelada y declararse sin lugar la solicitud de mandamus'.
Revocada la sentencia apelada y declarada sin lugar la solicitud de mandamus, sin especial condenación de costas.
Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. Hutchison disintió.